October 27, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                        S.L.A. STUDIO LAND, INC., Appellant

NO. 14-10-01129-CV                       V.

   SRC CONSTRUCTION, INC. AND SALVATORE R. CARABETTA, Appellees
                       ____________________



      This cause, an appeal from the orders on the special appearances in favor of
appellees, SRC CONSTRUCTION, INC. AND SALVATORE R. CARABETTA, signed
August 12, 2010, which was made final by the severance order signed February 21, 2011,
was heard on the transcript of the record. We have inspected the record and find no error
in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, S.L.A. STUDIO LAND, INC., to pay all costs incurred in this
appeal. We further order this decision certified below for observance.